Exhibit CCO HOLDINGS, INC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Three Months Ended September 30, Six Months Ended September 30, 2009 2008 2009 2008 Earnings Income (Loss) from Operations before Noncontrolling Interest and Income Taxes $ (2,913 ) $ (3 ) $ (2,891 ) $ 41 Fixed Charges 239 205 673 604 Total Earnings $ (2,674 ) $ 202 $ (2,218 ) $ 645 Fixed Charges Interest Expense $ 137 $ 199 $ 477 $ 586 Interest Expense included within Reorganization Items, Net 96 - 176 - Amortization of Debt Costs 4 5 14 13 Interest Element of Rentals 2 1 6 5 Total Fixed Charges $ 239 $ 205 $ 673 $ 604 Ratio of Earnings to Fixed Charges (1) - - - 1.1 (1)Earnings for the three months ended September 30, 2009 and 2008 were insufficient to cover fixed charges by $2.9 billion and $3 million, respectively.Earnings for the nine months ended September 30, 2009 were insufficient to cover fixed charges by $2.9 billion.As a result of such deficiencies, the ratios are not presented above.
